DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, 15, 17, 18, 20, 24-27, 29-34, 36-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila et al., U.S. Patent Number 9,582,937 B2, in view of Ellenby et al., U.S. Patent Number 6,037,936, further in view of Garcia, PG Publication 2008/0252527 A1.


Regarding claim 12, Anttila discloses a computing system configured to:  determine a position and orientation of a camera capturing a view of a real environment relative to at least one point of interest in the view of the real environment (col 5, lines 5-9, can determine the orientation of the mobile terminal, i.e. the direction in which mobile terminal is aimed, the aimed direction can have a relationship to the positioning; col. 10, lines 42-43, current field of view of an imaging device can be determined, lines 49-60, area or volume currently viewed from the image device such as camera module of mobile terminal; lines 56-61, current field of view can be described by a set of location coordinates that may include latitude, 
wherein a change in at least one of the camera position and camera orientation of the camera capturing the view of the real environment relative to the at least one POI triggers a change in the corresponding POI object and information stage (col. 5, lines 49-55, using positioning sensor in conjunction with orientation module may be used to determine orientation information, for example if the user is moving in a direction as indicated by changes in location information captured from positioning sensor) 
(col. 13, lines 36-47, the indication of an object can be displayed within the live image at a location within the live image that is related to where the object location information is located within the current field of view, depending on a distance between the location of the object and location of the imaging device, the size of the display of the indication of an object can change, closer objects may have larger indications of an object and objects that are farther away may have smaller indication of an object).
	However it is noted that Anttila discloses an indication of a change between the size of the display of the indication or information of the object based on a change in the distance between the location of the object and location of the imaging device, but fails to specifically disclose the change triggers a change in the screen position of the corresponding POI object and information stage.

However it is further noted that both Anttila and Ellenby fail to disclose wherein the screen position of the corresponding POI object and the screen position of the information stage are fixed relative to each other.
Garcia discloses wherein the screen position of the corresponding POI object and the screen position of the information stage are fixed relative to each other (paragraph 0453-0454, information position options, for some embodiments information is localized relative to existing objects in the area and may have one of the following attributes, static, relative, programmatic, relative attribute refers to the information location with a fixed reference location from a given object).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the changed field of view having modified information as disclosed by Anttila, to include triggering a change in the screen position for the information displayed as disclosed by Ellenby, to maintain a relationship with an object in a scene having computer generated 

Regarding claim 13, Anttila discloses further configured to: detect input at the information stage (col. 13, lines 58-60, the user has aimed the imaging device such that the field of view center axis is within a threshold distance of the object associated with indication of an object 460); and in response to detecting input at the information stage, perform an action related to the at least one POI associated with the information stage (col. 13, lines 61-67, the relationship between the location information associated with the indication of an object 460 and the field of view center axis is sufficient to cause an action to be performed, the example action can be to display additional information and allow for selection of various other actions associated with the object).

Regarding claim 15, however it is noted that Anttila fails to specifically disclose wherein the screen comprises a semi-transparent screen and wherein the computing system is further configured to blend the POI object and the information stage.

It would have been obvious to one of ordinary skill in the art to include in the display of information as disclosed by Anttila, a transparent display blended with the information as disclosed by Ellenby, to allow scenes behind the displayed information to show through.

Regarding claim 24, Anttila discloses further configured to display a visually perceivable relation indication indicative of a relation between the information stage and the POI object (col. 14, lines 7-10, range control can used to selectively control which indications of an object will be displayed based upon the distance from the imaging device to the object).
Ellenby discloses display a visually perceivable relation indication indicative of a relation between the information stage and the POI object (figures 4-15; figure 4, element 42, arrow indicia).

Regarding claim 25, however it is noted that Anttila fails to wherein the visually perceivable relation indication is a computer-generated line segment connecting the information stage and the POI object.
	Ellenby discloses (figure 4; also col. 21, lines 24-229, indicia in the form of translation lines which provide visual translation by connection between corresponding points on the periphery of the graphical user interface and points on the indicia polygon which are related to each other).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the indication of objects displayed based on distance as disclosed by Anttila, to provide computer-generated arrow indicia or line indicia as disclosed by Ellenby, in order to show the connection of the relation between the information and the corresponding object.

Regarding claim 26, Anttila discloses wherein the information stage comprises at least one of an icon, a graphical object, text, a figure, a video, an annotation, a name, and a description of the at least one POI or a combination thereof (col. 11, lines 5-10, indication of an object can be any media content item that has been associated with the object, such as a picture, avatar, animation, text or the like; col. 11, lines 33-35, by accessing, for example a phonebook, object location information and other information such as a logo or other media item, associated with object 405 

Regarding claim 27, Anttila discloses wherein the position of the at least one POI is determined according to a location of the at least one POI in the real environment (col. 14, lines 17-21, in the example display the range is set between two distances such that the range include the first object icon).
Ellenby discloses the position of the at least one POI is determined according to a location of the at least one POI in the real environment (col. 14, lines 24-30, objects in the scene can be known to the computer, position and latitude determinations are used by the computer to determine exactly which object are being addressed, for example a computer vision system on Alcatraz Island in San Francisco point West knows the scene includes the Golden Gate Bridge, i.e. determine a position of at least one point of interest, i.e. Golden Gate Bridge, relative to a view of a real environment, i.e. Alcatraz Island pointing west).



Regarding claim 30, Anttila discloses wherein the information stage comprises a distance between a position of the at least one POI in the real environment and a camera position when capturing the image corresponding to the view of the real environment (col. 14, lines 7-10, range control can be used to selectively control which indications of an object will be displayed based upon the distance from the imaging device to the object; lines 17-21, the selected range is set between two distances such that the range includes the first object icon, as such the indication of an object 450 can be displayed within the live image since it is associated with the first object icon 488).

Regarding claim 31, Anttila discloses wherein the screen position of the corresponding POI object and the screen position of the information stage are fixed relative to each other (col. 12, lines 5-8, indications of object 405 and 410 can be displayed because object location information associated with objects 405 and 410 describe locations within the current field of view 425, Examiner interprets the associated objects location 
Ellenby further discloses wherein the screen position of the corresponding POI object and the screen position of the information stage are fixed relative to each other (col. 3, lines 63-66, for example a drop down menu may be associated to or attached to some object of the scene, the position of the graphical user interface is made to correspond at all time with the apparent position of the object; col. 4, lines 4-6, graphical user interface stays with the object to which it is attached, even if the object leaves the field of view of the vision system so can the drop down menu).

Regarding claim 41, Anttila discloses further configured to: determine a number of information stages displayed on the screen exceeds a predetermined threshold (col. 14, lines 17-21, the selected range is set between two distances such that the range includes the first object icon, as such the indication of an object 450 can be displayed within the live image since it is associated with the first object icon 488); and in response to the determination, hide at least one information stage from the number of 

Regarding claims 17-20, 32-34 and 36-38, they are rejected based upon similar rational as above.

Claims 16 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila in view of Ellenby in view of Garcia as applied to claims 12 and 17 above, and further in view of Wang et al, A Real-Time Optical 3D Tracker for Head-Mounted Display Systems, ACM, 1990, pages 205-215.
Regarding claim 16, it is noted that both Anttila and Ellenby both fail to disclose wherein the screen comprises a head-mounted display.
Garcia discloses figure 57 and 60 and paragraph 0404 a headset display of a user generated icon overlaying an existing display.
Wang discloses head-mounted display systems, page 205, col. 2, in a head-mounted display, computer-generated images are presented on the screens in front of the user’s eyes.


Regarding claim 40, it is noted that Anttila discloses displaying an indication of an object based on object location information within a field of view, col. 2, lines 2-7, and Ellenby discloses displaying augmented information generated by a computer in a computer vision system having a camera 191, with a field of view, col. 18, lines 31-35, and providing graphical user interface which appears as e-D objects having depth, col. 20, lines 26-27.
However it is noted that Anttila and Ellenby both fail to disclose wherein the camera comprises a time of flight camera.
Garcia discloses paragraph 0249, standard methods may be used for range computation between objects, RSS received signal strength and/or ToF, time of flight.
Wang discloses page 206, col. 2, background, 3D position tracking devices have used acoustic, magnetic, mechanical and optical methods for 
It would have been obvious to one of ordinary skill in the art at the to include in the location information as disclosed by Anttila for display indication of an object, the computer vision system as disclosed by Ellenby having a camera, with the camera being configured as disclosed by both Garcia and Wang to estimate the range of objects in space for object information locations to provide depth, and additionally Garcia discloses Time of Flight as a standard method for range computation between objects.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila in view of Ellenby, in view of Garcia as applied to claim 17 above, and further in view of Douris et al., U.S. Patent Number 8,711,176 B2.

Regarding claim 19, it is noted that Anttila and Ellenby both disclose augmented reality display with computer generated information, but fail to disclose detecting input at the information stage comprises determining that the information stage is viewed by a user according to an eye tracking mechanism.
Garcia discloses paragraph 0453-0454, information position options, for some embodiments information is localized relative to existing objects in the area and may have one of the following attributes, static, relative, 
Douris generating overlay information for a reality device; col. 1, lines 53-59 and further discloses user input may be captured via an eye focus tracking mechanism (col. 8, lines 34-36, user input may be captured via an eye focus tracking mechanism).
It would have been obvious to one of ordinary skill in the art to include in the displaying of augmented reality information as disclosed by Anttila and Ellenby with the position location and tracking file of information containing sensor data as disclosed by Garcia, to track object position as well as information change.  It further would have been obvious to include as the tracked data containing sensor data, the augmented reality display as disclosed by Douris having input received via eye tracking mechanism, to receiving user input via a variety of mechanisms via a physical or wireless connection to display overlay information in a captured scene that is pertinent and specific to a user’s view.

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues the interpretation of “the associated object location information and field of view as fixed”.   Examiner responds Anttila discloses current field of view having object, the field of view changes, similarly to Applicant’s claim language of “wherein a change in at least one of the camera position and the camera orientation of the camera capturing the view of the real environment relative to the at least one POI triggers a change in the screen positions of the corresponding POI object and information stage”.  Examiner further responds the POI object, i.e. buildings, are “fixed” and are not moving.  Examiner further responds and agrees the landmark is fixed and Garcia further discloses paragraph 0453-0454, information position options, for some embodiments information is localized relative to existing objects in the area and may have one of the following 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616